Citation Nr: 1606702	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for anxiety disorder, evaluated as 10 percent disabling prior to November 18, 2011; and 30 percent disabling thereafter.

2. Entitlement to an increased rating for a lumbar spine disorder, characterized as traumatic arthritis, and traumatic disc disease with testalgia, right, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 1998.

This matter comes before the Board of Veterans 'Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a September 2011 decision, the Board, denied the claim of service connection for a bilateral hip disorder, and that issue is no longer on appeal before the Board. The Board also remanded increased ratings claims for what is now characterized as an anxiety disorder, and for the lumbar spine with testalgia disorder. 

In a July 2012 rating decision, the Appeals Management Center (AMC) awarded a 30 percent disability evaluation for the Veteran's anxiety disorder effective from November 18, 2011. The AMC has thus assigned a staged rating for this disability. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate for times since the effective date of the award when the disability may have been more severe than at others). The Board must consider the staged rating for the anxiety disorder claim, as characterized on the title page. 

In a November 2015 rating decision, along with awarding an increased evaluation for a right lower leg radicular disorder, the AMC denied the claim for a total rating based on individual unemployability due to service connected disabilities (TDIU). Generally, the Board must consider TDIU as part and parcel of an increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009). To date, there is no indication that the Veteran has appealed the RO denial of TDIU and the claim remains within the appeal period. 38 C.F.R. § 20.302 (2015). As a result a claim for TDIU it is not ripe for review by the Board at this time and will not be considered herein. 

At this point it is noted that the Veteran testified at a May 2011 hearing at the RO before a Veterans Law Judge, a transcript of which is associated with the claims file. Since that time the Veterans Law Judge who conducted the hearing is no longer employed at the Board. In a letter dated in September 2015, the Veteran was notified of this and asked whether he wanted another hearing before a different Veterans Law Judge. 38 C.F.R. § 20.717 (2015). A response was not forthcoming and as mentioned in the above letter, it must be assumed by the Board that that the Veteran is not desirous of another hearing and the Board will proceed in adjudicating the claims on appeal. 

Also, as previously noted in the September 2011 BVA decision and remand, at the May 2011 Board hearing, the Veteran testified that he had experienced erectile dysfunction. The RO denied service connection for erectile dysfunction in a January 2010 rating decision. It was noted then by the Board that the issue of whether new and material evidence has been submitted to reopen entitlement to service connection for erectile dysfunction should be referred back to the RO for appropriate action. There is no indication from the claims file or virtual records that this new and material claim to reopen service connection for erectile dysfunction had been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay before adjudicating the remaining claims, but finds these claims need still further development to be decided fairly.

As mentioned previously, the Board remanded the issues on appeal in September 2011. In November 2012, the AMC issued a supplemental statement of the case (SSOC), following receipt of examination and VA treatment records. It is important to point out that since the November 2012 SSOC, review of the entire claims file (i.e., both the paper claims file, Virtual VA and VBMS eFolders) shows that even further clinical information been associated with the record. That additional information includes, VA medical examinations for the Veteran's anxiety and back disorders in July and October 2015, respectively, and VA outpatient treatment mainly for psychiatric problems through December 2014. The record is absent for an SSOC since November 2012. The Board notes that 38 C.F.R. § 19.31(a) provides that a SSOC will be furnished by the AOJ to inform an appellant of any material changes in, or additions to, the information included in the SOC or any prior SSOC. 

In addition, in the Veteran's December 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, located in his VBMS eFolder, he references treatment for psychiatric disability from a Dr. P. in September 2014, and additional VA treatment, including hospitalization for his back disability in November 2014. Those records and any other recent VA treatment records should be obtained for completeness. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in an attempt to secure recent private treatment records from Dr. P., as referenced in his December 2014 VA Form 21-8940, located in the VBMS eFolder.

2. Obtain and associate with the claims file the Veteran's VA treatment records from the North Texas VA Health Care System, including the Dallas VAMC, Fort Worth VAOPC, and the Tyler CBOC, not already in the virtual file or VBMS eFolder, dated from November 2012 to the present. This is inclusive of the reported hospitalization at the Dallas VAMC in November 2014 for a back disorder. If a negative response is received from any VA facility, or if sufficient attempts to obtain the records are futile; the Veteran should be properly notified and the claims file properly documented. 

3. The Veteran and his representative should be provided an SSOC in accordance with 38 C.F.R. § 19.37(a), which considers all pertinent evidence, including VA medical examinations in July and October 2015, requested VA treatment and hospitalization records from November 2012 to the present and requested treatment records from Dr. P. The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 









							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




